In affirming this case, we shall, for obvious reasons, refrain from a discussion of the merits, pro or con, relative to the points in issue upon the main trial.
This appeal is from an order of the trial court granting plaintiff's motion for a new trial, and the setting aside the verdict of the jury and the judgment rendered thereon.
From the record it appears that judgment was rendered, in the court below, in favor of appellant here, on October 13, 1928. That within thirty days, and on, to wit, November 13, 1928, plaintiff below, appellee here, filed a motion in the lower court for a new trial, consisting of several grounds, and that said motion was amended on November 27, 1928, by leave of court by adding ground No. 5, as follows:
"Defendant amends its motion for new trial, by leave of court, by adding thereto the following ground, viz.:
"No. 5 That the verdict of the jury was obtained by false and perjured testimony of the deft., in this that defendant swore on the trial of said cause that it was, to-wit, 18 months after repossession of trucks by plaintiff before defendant knew that a balance was claimed on the contract sued upon; that said statement was material and was false and known by defendant at said time to be false.
"And movant shows that but for such false and perjured testimony the verdict might have been different."
This motion was heard and determined by the court on November 27, 1928, the motion was granted, the verdict of the jury and the judgment were set aside, and defendant duly reserved an exception.
Without elaboration, we are convinced from the record that no abuse of the discretion which rested in the lower court is shown by the granting of said motion. In the absence of which the action of the court upon the motion will be affirmed. Such is the order here.
Affirmed.